Citation Nr: 1412265	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-13 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased ratings for residuals of osteoporosis.

2.  Entitlement to a compensable rating for hemorrhoids prior to April 10, 2008, and for a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An interim (January 2008) rating decision increased the rating for osteoporosis (claimed as knee, ankle, and hip joint pain) to 10 percent effective January 24, 2007 (date of claim).  The Veteran testified at a Board hearing at the RO in December 2009.  A copy of the transcript has been associated with the claims file.  In June 2010 the Board remanded these matters for additional development. 

An interim (July 2011) rating decision granted service connection for: cervical spinal fusion as a residual of osteoporosis with a 10 percent rating effective January 24, 2007, and a 20 percent rating from February 10, 2009; limitation of motion of the left and right ankles as residuals of osteoporosis each with a 10 percent rating effective January 24, 2007, and a 20 percent rating each from February 10, 2009; and limitation of motion of the left and right shoulders and lumbosacral strain as residuals of osteoporosis each with a 20 percent rating, left and right elbows as residuals of osteoporosis, left and right knees as residuals of osteoporosis, left hip as a residual of osteoporosis, left and right wrists as residuals of osteoporosis, each with a 10 percent rating effective January 24, 2007.

An interim (February 2012) rating decision increased the rating for hemorrhoids to 10 percent effective April 10, 2008, and granted service connection for osteoarthritis of the finger distal interphalangeal and proximal interphalangeal joints of the right and left hands as residuals of osteoporosis, each with a 10 percent rating effective January 24, 2007.

The issue of entitlement to increased ratings for residuals of osteoporosis is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 10, 2008, the Veteran's service-connected hemorrhoids were mild or moderate; but were not large or thombotic, irreducible, with excessive redundant tissue, and there are no objecting findings of persistent  bleeding, anemia or fissures.   

2.  From April 10, 2008, the Veteran's service-connected hemorrhoids are large or thombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences, but there are no objecting findings of persistent bleeding, anemia or fissures.  


CONCLUSIONS OF LAW

1.  Prior to April 10, 2008, the criteria for a compensable rating for hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 and Diagnostic Code 7336 (2013).

2.  From April 10, 2008, the criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 and Diagnostic Code 7336 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by a letter dated in February 2007.  That letter explained the evidence necessary to substantiate his claim for an increased rating, the evidence VA was responsible for providing, and the evidence he was responsible for providing; it also provided information regarding determining the disability rating and effective date.  Notably, at the December 2009 Travel Board hearing the Veteran was advised of what was needed to substantiate his claim for an increased rating.  His testimony reflects that he is aware of what remains necessary.  It is not alleged that notice was less than adequate.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

Pertinent treatment records have been secured.  The Veteran was afforded VA examinations in July 2007, October 2007, February 2009, December 2010, and October 2011.  All known and available records relevant to the issue being decided herein have been obtained and associated with the Veteran's claims file; the Veteran and his representative have not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath, 1 Vet. App. 589.

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service-connected hemorrhoids disability is currently rated 10 percent disabling, effective April 10, 2008, under 38 C.F.R. § 4.114, Diagnostic Code 7336. 

Diagnostic Code 7336 dictates that mild or moderate hemorrhoids warrant a noncompensable rating and large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent occurrences, warrant a 10 percent rating.  A 20 percent rating is warranted with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

In July 2007 the Veteran underwent VA respiratory examination.  That examination provided an evaluation of his hemorrhoid disability.  The examination report noted he has had infrequent hemorrhoidal symptoms for many years, consisting of minimal blood on the toilet paper two to three times a year, resolving in two to three days with hot soaks only.  The examiner noted there were no visible hemorrhoids at that time.  The impression was no current hemorrhoids.  

On October 2007 VA examination for digestive conditions, the Veteran reported that his hemorrhoids started many years ago.  He had flares one to two times a month, which lasts one to two days.  He does not take any medications for his hemorrhoids.  He does not have a history of constipation, nor has he ever had surgery for the hemorrhoids.  He had no functional limitations due to the hemorrhoids.  He had not missed any days from work in the last year due to the hemorrhoids.  The impression was that there were no current hemorrhoids.  

An April 10, 2008, record from the Loris Community Hospital reveals the Veteran underwent a hemorrhoid banding procedure.  His preoperative diagnoses were hematochezia [The passage of fresh blood through the anus, usually in or with stools.  See http://en.wikipedia.org/wiki/Hematochezia] and hemorrhoids.  It was noted that he had a colonoscopy not long ago.  He continued to have problems with his hemorrhoids despite being on high fiber, sitz baths and stool softeners.  On evaluation of the lower rectum there were grade 3 complex hemorrhoids.  Several internal hemorrhoids were suctioned into the banding device and the bands were fired.  A digital rectal examination showed the bands were intact and in place.  Postoperative findings included complex hemorrhoids banded with the "7 banding device."

On February 2009 VA examination, the Veteran's hemorrhoids were evaluated.  He reported that he has had the hemorrhoids "forever."  He stated that they got so severe that he would have bleeding 3 to 4 times a week with his stool being entirely red.  In early 2008 he had banding for the internal hemorrhoids.  He reported decreased bleeding; he still had some external hemorrhoids, but had not had surgery to remove them.  He used a stool softener every night and had increased his fiber in his diet.  He stated that he bleeds after sitting for long periods of time, and with difficult bowel movements.  He had flares 2 to 3 times a month.  He had some discomfort and burning with sitting, which lasts for approximately a week, and he used a sitz bath, which helps.  On examination of the rectum, there was a small external hemorrhoid approximately 1 cm in length.  There was no active bleeding.  It was nontender and non-thrombosed.  The diagnosis was status post internal hemorrhoid banding with one external hemorrhoid present with no active bleeding.

At his December 2009 Travel Board hearing, the Veteran testified that the examiner during the October 2007 VA examination did not actually examine him.  He stated that he had surgeries for hemorrhoid banding; and at the time of the hemorrhoid banding he was told that there was a thrombosed external hemorrhoid, but they did not want to operate on it until he was over the surgery.  He stated that he has constant bleeding of the hemorrhoids.  

On December 2010 VA rectum and anus examination, the Veteran reported that in the last 5 years nothing had changed; he still had two to three episodes of rectal bleeding a month.  None are marked and there is no thrombosis.  His symptoms at that time were anal itching, burning, pain, swelling, and occasional bleeding from hemorrhoids.  On physical examination, external hemorrhoids were present.  There was no evidence of thrombosis or bleeding.  There were no fissures present.  There was evidence of excessive redundant tissue.  There was no anorectal fistula, anal or rectal stricture, sphincter impairment or rectal prolapse present.  The diagnosis was internal and external hemorrhoids, with continued rectal bleeding as before banding.  

On October 2011 VA rectum and anus examination, the Veteran reported a history of hemorrhoids with frequent bleeding and thrombosis.  Physical examination revealed internal and external reducible hemorrhoids.  There was no evidence of prolapse, thrombosis, bleeding or fissures.  Excessive redundant tissue was present.  The diagnosis was hemorrhoids.  

Prior to April 10, 2008

The Veteran contends that for the period prior to April 10, 2008 (the date he underwent a hemorrhoid banding procedure) his service-connected hemorrhoids disability was more severe than the 0 percent assigned at that time.  The Veteran's hemorrhoids disability is rating under Diagnostic Code 7336.  In order to warrant a compensable rating (10 percent) under that code, the evidence of record must show that his external or internal hemorrhoids were large or thombotic, irreducible with excessive redundant tissue, evidencing frequent occurrences, and such is not shown in this instance.  The evidence shows that when the Veteran was examined by VA in July 2007 there were no visible hemorrhoids at that time even though he reported having had infrequent hemorrhoidal symptoms for many years.  On VA examination in October 2007, the Veteran reported that he had flares of hemorrhoidal symptoms one to two times a month, which lasts one to two days.  He did not take any medications, nor did he have a history of constipation or hemorrhoid surgery.  He also reported he had no functional limitations due to hemorrhoids.  No hemorrhoids were found on examination.

The Board finds that the medical evidence of record, for the period prior to April 10, 2008, does not show hemorrhoid manifestations of the type described in the criteria for a compensable disability rating.  In other words, there has been no objective finding that the Veteran's hemorrhoids were large, thrombotic, or irreducible with excessive redundant tissue.  Further, even though the Veteran reported experiencing minimal blood on the toilet paper two to three times a year, (on July 2007 VA examination), there has been no evidence that any such bleeding was accompanied by findings of anemia or fissures.  Accordingly, a compensable rating for the period prior to April 10, 2008 is not warranted as the medical evidence shows that the Veteran's hemorrhoids were mild or moderate.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hemorrhoids during the period under consideration.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects for the stated period.  When applying the caselaw discussed above, however, the competent medical evidence offering detailed specific specialized  determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.   

From April 10, 2008

From April 10, 2008, the RO increased the Veteran's rating to 10 percent due to evidence of excessive redundant tissue and a diagnosis of internal and external hemorrhoids, with continued rectal bleeding.  The Veteran contends that for the period from April 10, 2008, his service-connected hemorrhoids disability is shown to be more severe than the10 percent rating assigned.  

The Board acknowledges that in April 2008 the Veteran underwent a hemorrhoid banding procedure.  On VA examination in February 2009 he reported that he still had some external hemorrhoids that bled.  Examination of the rectum revealed a small external hemorrhoid approximately 1 cm in length with no active bleeding.  On December 2010 VA examination he was diagnosed with internal and external hemorrhoids with continued rectal bleeding as before banding.  Examination of the rectum in October 2011 revealed hemorrhoids with excessive redundant tissue, but no evidence of prolapse, thrombosis, bleeding or fissures.  

The Board finds that the medical evidence of record, for the period from April 10, 2008, does not show hemorrhoids of the type described in the criteria for a higher (20 percent) disability rating.  In other words, there has been no objective finding that the Veteran's hemorrhoids are manifested with persistent bleeding and with secondary anemia, or with fissures.  Further, even though the December 2010 VA examination report revealed the Veteran had internal and external hemorrhoids with continued rectal bleeding, there is no evidence that such bleeding is accompanied by findings of anemia or fissures.  In fact, the October 2011 VA examination report showed he had no bleeding or fissures.  Accordingly, a rating in excess of 10 percent for the period from April 10, 2008 is not warranted as the medical evidence does not show the Veteran's hemorrhoids with persistent bleeding with anemia or fissures.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hemorrhoids during the period from April 10, 2008.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects for the stated period.  When applying the caselaw discussed above, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has also considered whether the Veteran's hemorrhoids disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's hemorrhoid disability on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable rating for hemorrhoids prior to April 10, 2008, and an increased rating in excess of 10 percent from that date is not warranted.  The appeal is denied to that extent.


REMAND

With regard to the claim for increased ratings for residuals of osteoporosis the Board is unclear as to which residual disability the Veteran claims an increase.  During the course of the appeal, the RO assigned a number of separate ratings for disability associated with the osteoporosis with regard to different body components.

By rating decision dated in May 2007 service connection was granted for osteoporosis (claimed as knee, ankle, and hip joint pain) with an evaluation of 0 percent effective January 24, 2007, the date of the claim.  At that time, the Veteran was also service connected for steroid dependent asthma to include COPD with a 30 percent rating from February 1, 1992, sinusitis with nasal septoplasty with a 10 percent rating from February 1, 1992, hemorrhoids with a 0 percent rating from February 1, 1992, and gastroesophageal reflux with a 0 percent rating from February 26, 2007; the combine rating was 40 percent from February 1, 1992.

By rating decision dated in January 2008, the rating for osteoporosis (claimed as knee, ankle, and hip joint pain) was increased to 10 percent effective from the date of the claim (January 24, 2007).  The combined rating remained at 40 percent from February 1, 1992.

By rating decision dated in May 2009, service connection was granted for coronary artery disease, status post CABG and myocardial infarction with a 30 percent rating effective January 24, 2007.  The combined rating was 60 percent from January 24, 2007.

A July 2011 rating decision granted service connection for: cervical spinal fusion as a residual of osteoporosis with a 10 percent rating effective January 24, 2007, and a 20 percent rating from February 10, 2009; limitation of motion of the left and right ankles as residuals of osteoporosis each with a 10 percent rating effective January 24, 2007, and a 20 percent rating each from February 10, 2009; and limitation of motion of the left and right shoulders and lumbosacral strain as residuals of osteoporosis each with a 20 percent rating, left and right elbows as residuals of osteoporosis, left and right knees as residuals of osteoporosis, left hip as a residual of osteoporosis, left and right wrists as residuals of osteoporosis, each with a 10 percent rating effective January 24, 2007.  The combined rating was 100 percent from January 24, 2007 (Bilateral factor of 7.8 percent for diagnostic codes 5206, 5206, 5201, 5215, 5201, 5215, 5252, 5252, 5271, 5271, 5260, 5260); 100 percent from February 10, 2009 (Bilateral factor of 8.2 percent for diagnostic codes 5206, 5206, 5201, 5215, 5201, 5215, 5252, 5252, 5271, 5260, 5260); 100 percent from December 29, 2009 (Bilateral factor of 8.2 percent for diagnostic codes 5206, 5206, 5201, 5215, 5201, 5215, 5252, 5252, 5271, 5260, 5260) (38 C.F.R. § 4.30); and 100 percent from April 1, 2010 (Bilateral factor of 8.2 percent for diagnostic codes 5206, 5206, 5201, 5215, 5201, 5215, 5252, 5252, 5271, 5271, 5260, 5260).

A February 2012 rating decision increased the rating for hemorrhoids to 10 percent effective April 10, 2008 and granted service connection for osteoarthritis of the finger distal interphalangeal and proximal interphalangeal joints of the right and left hands as residuals of osteoporosis, each with a 10 percent rating effective January 24, 2007.

In order for the Board to conduct an informed appellate review, there must be some clarification of just what the Veteran is contending as to the various ratings as well as a clear explanation by the RO of why higher ratings are not warranted.  The RO should ask the Veteran's representative to clarify the issue to specifically identify what the Veteran is seeking.  It appears the Veteran has a combined rating of 100 percent for the period which he seeks an increase.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran and his representative to clarify the contentions being advanced as to the osteoporosis ratings.  The Veteran and his representative should set forth specific errors of law or fact which they allege as to any rating they are contesting.  See generally 38 C..F.R. § 20.202 (The Board may dismiss any appeal which fails to set forth specific errors of law or fact).  

2.  After completion of the above and any other development, the RO should deem necessary, the RO should determine if any increase in any claimed osteoporosis rating is warranted.  Thereafter, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


